Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
Applicant’s arguments, filed 06/07/2022, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Muthyala and Chiem. Muthyala teaches 1-hydroxypyridine-2-thione as an HDAC inhibitor and zinc chelator for treating leukemia. Chiem teaches zinc and cupper can form complexes with pyrithione for treating amakicin resistant Klebsiella pneumonia. However, Applicant’s specification demonstrates compound 2b which possesses the carboxylic acid group at the position 6 exhibits 6900-fold change in toxicity and better therapeutic index than compound 3 without the carboxylic acid group. The unexpected and remarkable change in toxicity further supports compound 3 as a selective inhibitor that does not exhibit any reasonably high affinity for 
    PNG
    media_image1.png
    244
    670
    media_image1.png
    Greyscale

Therefore, the claims are novel and nonobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7-11, 21-27, and 29-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628